Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 27, 2010 Enzo Biochem, Inc. (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction of Incorporation) 001-09974 13-2866202 (Commission File Number) (IRS Employer Identification No.) 527 Madison Avenue New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 583-0100 (Registrants Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a- o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events . As previously announced, on January 8, 2010, Mr. Shahram K. Rabbani, a current member of the Board of Directors (the Board) of Enzo Biochem, Inc. (the Company) and Company co-founder and, until his termination by the Company on November 25, 2009, the Secretary and Treasurer of the Company, filed with the Securities and Exchange Commission a preliminary proxy statement, whereby he announced his intention to solicit votes from the Companys shareholders to elect to the Board at the Companys 2009 Annual Meeting of Shareholders scheduled to be held on January 29, 2010 (the Annual Meeting), two (and possibly three) insurgent Class I director-candidates not nominated by the Board and in opposition to the Boards three Class I director-nominees Messrs. Irwin C. Gerson and Gregory M. Bortz and Dr. Stephen B. H. Kent. The Company was recently informed that one of Mr.
